Caseno. / _ /c —F oT |
aseno. (7-C OIL FILE

OCT 31 2019

CLERK U.S. DISTRICT COURT
WEST, DIST. OF PENNSYLVANIA,

 

Justin Everett
| Vs.
Field Wordks llc.
Demand for Validation for Oath of Office

The office of federal Court were Judge PeterJ. Phipps and Judge J. Nicholas Ranjan, presiding in
this above matteryou were demanded to perform in the exact provisions of your sworn oath, the
constitution for the United States of the Pennsylvania as wellas the Constitution for the United States |

of America into which signed to in your sworn oath, filed and recorded when you took office.

Your oath of office is a binding contract and your bond will indemnify the public for any losses
or damages incurred in this matter and was a matter of constitutional importance and activities is said
legal and moral duties to exhibit requisite credentials. Moreover, failure to qualify by filling a bond and

taking the oath of office is grounds for ouster by Quo Warranto.
You are demanded to produce said oath by no later than 7 days from court receipt at 5pm
close of the business day and file into the case jacket on and for the public record of this cause

[7 ~( Bly $6 Provided that your oath is not received you will be in dishonor and violation of said

oath.

Justin Everett

fO~3l- el)
30( ~ 309 — a"

AUNTS bs ficocr)

iLfec C7
